Citation Nr: 1019675	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By this same action, the RO denied a 
claim for special monthly compensation based on loss of use 
of a creative organ.  The Veteran appealed, but the Board 
will not consider this issue because the RO subsequently 
granted this claim in an August 2009 decision.  

The Veteran was scheduled for an April 2010 hearing before a 
Veterans Law Judge; however, he failed to report for his 
hearing.  Accordingly, the Board considers the Veteran's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704 (d), (e)(2009). 


FINDINGS OF FACT

1.  The Veteran does not have diagnosed hypertension.

2.  The Veteran does not have diagnosed coronary artery 
disease (CAD).


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2006, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, Social Security Administration (SSA) records, and 
provided examinations in furtherance of his claim.  VA 
examinations with respect to the issues on appeal were 
obtained in September 2006 and June 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate, as they were 
predicated on consideration of the STRs and VA medical 
records in the Veteran's claims file, and considered all 
other pertinent information and evidence of record, including 
relevant cardiac test results.  Accordingly, the Board finds 
that VA's duty to assist in obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

Finally, the Board notes that at the June 2009 VA 
examination, the Veteran mentioned a hospital admission at 
St. John's Hospital for chest pain around 2002.  In this 
regard, the Board notes that records from St. John's Hospital 
have been obtained and associated with the claims file.  
Specifically, in a March 2006 Authorization and Consent to 
Release Information Form filled out by the Veteran, he stated 
that he received treatment at St. John's Hospital from 
January 2003 forward.  The RO sent St. John's Health System a 
letter requesting all records, and these records were 
associated with the claims file.  In summary, no duty to 
assist was unmet.

II. Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.

The Board notes that the rating criteria defines the term 
hypertension as a diastolic blood pressure reading 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  The rating criteria also note 
that isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 note(1).  
In order to obtain a 10 percent rating for hypertension, 
diastolic pressure must be predominantly 100 or more, or; 
systolic pressure must be predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See diagnostic code 7101.

The Veteran contends that he is currently diagnosed with 
hypertension and coronary artery disease, both secondary to 
his service-connected diabetes mellitus.  However, after 
examining the record in its entirety, the Board finds that 
the medical evidence does not demonstrate that the Veteran 
has currently diagnosed hypertension or coronary artery 
disease.

The Veteran was afforded a VA examination in June 2009, at 
which point the examiner, A.K., M.D. opined that according to 
the Veteran's history and his records, he does not have 
coronary artery disease or hypertension, and noted that he 
did not have hypertension or CAD listed in his electronic VA 
records.  At this examination, the Veteran did not complain 
of angina or chest pain, but rather fatigue and dyspnea, with 
the examiner noting that the Veteran was morbidly obese.  On 
examination, the examiner found blood pressure readings to be 
122/72 the first time, 120/72 the second time, and 120/70 the 
third time.  The Heart was of normal size on percussion; 
S1/S2 was normal; no murmurs or gallops were noted.  Chest x-
rays showed a normal heart size, and there was no evidence of 
any congestive heart failure.  The examiner diagnosed the 
Veteran with diabetes mellitus type II, diabetic neuropathy, 
and erectile dysfunction, but did not find the Veteran to be 
suffering from hypertension or coronary artery disease, and 
noted that he was not currently on medication to treat such 
disabilities.  

Regarding coronary artery disease, Dr. K. stated that the 
Veteran's past medical history was not convincing for CAD, 
noting that according to the Veteran, although he was 
hospitalized around 2002 for chest pain while working as a 
correction officer, a cardiac catheterization was performed 
that was negative for coronary artery disease.  Dr. K. noted 
that after the Veteran was discharged from the Hospital, he 
did not have any follow-up for diagnosis of coronary artery 
disease.  In summary, Dr. K. found that the Veteran did not 
have any current history of coronary artery disease before, 
during or after military service.

Medical evidence in the claims file obtained from several 
different sources, (VA and non-VA sources) support the June 
2009 examiner's assessment that the Veteran does not have 
hypertension or coronary artery disease.

Specifically, although medical records reveal that the 
Veteran was admitted to Saint John's Hospital via the 
emergency room in August 2005, based on his wife noticing 
mental status changes, and severe headaches, the Veteran was 
not diagnosed with hypertension or CAD on admission.  In 
fact, the Veteran denied chest pain, palpitations or 
difficulty breathing.  His past medical history was noted to 
include morbid obesity, obstructive sleep apnea, type 2 
diabetes mellitus, hyperlipidemia, and benign prostatic 
hypertrophy.  Again, hypertension and CAD were not included 
in the list of the Veteran's past medical history.  

An August 2005 History and Physical by O.A., M.D. of Saint 
John's Health System, again noted a past medical history of 
morbid obesity, obstructive sleep apnea, type 2 diabetes 
mellitus, hyperlipidemia, and benign prostatic hypertrophy.  
Dr. A. stated that most of the Veteran's symptoms were 
related to his obstructive sleep apnea, and stated that his 
EKG was essentially normal.  An August 2005 Bilateral Carotid 
Duplex Doppler Ultrasound reflected a diagnosis of stroke, 
and gave the impression of no evidence of hemodynamically 
significant stenosis in the internal carotid arteries, and 
noted that the vertebral arteries were patent with antegrade 
flow.  No diagnosis of CAD was noted on this August 2005 
report signed by H.J., M.D.

Outpatient treatment records from Indiana VA medical center 
(VAMC) dated from April 2006 through December 2007, diagnose 
the Veteran with diabetes mellitus type II, diabetic 
neuropathy, hyperlipidemia and morbid obesity.  However, 
absent from these records are diagnoses of hypertension or 
CAD.  The most recent outpatient treatment records from the 
Indiana VAMC dated in July of 2009 contains a problem list 
that does not include hypertension or CAD, but does include 
diabetes mellitus, hyperlipidemia, obesity and diabetic 
neuropathy.

A September 2006 VA examination by V.L., M.D., supports the 
June 2009 VA examiner's opinion that the Veteran does not 
suffer from hypertension or coronary artery disease.  
Specifically, Dr. L. noted that the Veteran's blood pressure 
was normal at 120/80, and stated that he did not take any 
blood pressure medication, and opined that he did not see 
evidence of hypertension.  Dr. L. also noted that there were 
no medical records in the claims file pertaining to coronary 
artery disease.  Dr. L. noted that the Veteran had no chest 
pain, and explained that his shortness of breath was because 
of bronchial asthma.  The examiner found no evidence of 
pericarditis, no pericardial adhesions, no syphilitic heart 
disease, and no myocardial infarction or valvular heart 
disease.  The heart was found to be a normal size by 
percussion, and normal S1/S2 with no murmurs or gallops or 
clicks.  The examiner diagnosed the Veteran with 
hyperlipidemia, found no hypertension, and stated that he did 
not see any data on coronary artery disease.  Although Dr. L. 
noted that coronary artery disease was substantiated by the 
family doctor, as will be explained below, the Board finds 
the diagnosis provided by the "family doctor" (which is 
L.C., N.P. and W.A., M.D of Community Family Physicians) is 
unsupported by any testing or other medical evidence in the 
claims file, including medical records obtained from L.C., 
N.P. and W.A., M.D. of Community Family Physicians.

Although a December 2006 letter by L.C., NP and W.A., M.D., 
both of the Community Family Physicians, stated that the 
Veteran had been followed extensively by their office for 
management of his diabetes and co-morbidities of CAD and 
hypertension, after examining the voluminous medical records 
obtained by VA from the Community Family Physicians, the 
Board can find no evidence of the Veteran's "extensive" 
treatment for these conditions.  None of the medical records 
obtained from the Community Family Physicians contains a 
diagnosis of CAD, or a valid diagnosis of hypertension (based 
on supporting blood pressure readings) despite noting other 
complications related to the Veteran's diabetes mellitus.  
For example, an August 2005 Attending Physician's statement 
signed by Dr. A. diagnosed the Veteran with sleep apnea, 
obesity and diabetes mellitus, but did not diagnose the 
Veteran with hypertension or coronary artery disease.  
Further, January and February 2006 statements signed by L.C., 
N.P., diagnosed the Veteran with diabetes mellitus and 
obesity, as well as noting the diabetic complications of 
neuropathy and hyperlipidemia, but again did not diagnose 
hypertension or CAD.  A May 2006 document from the disability 
determination bureau filled out by W.A., M.D. again noted 
current diagnoses of type II diabetes mellitus, sleep apnea, 
obesity, neuropathy, hyperlipidemia, and asthma, but Dr. A. 
did not provide a diagnosis of hypertension or CAD.

Finally, a June 2006 status of existing problems list, signed 
by Dr. A. found the Veteran's existing problems to include 
diabetes mellitus, sleep apnea, asthma, obesity, and chronic 
right knee pain.  Dr. A. in a list of the Veteran's new 
problems and existing problems, did not diagnose the Veteran 
with hypertension or CAD.  Although November 2005 and June 
2006 records from their medical practice note blood pressure 
readings of 138/82 mmHg, and 128/78 mmHg, respectively, and 
based on these readings, L.C. (the nurse practitioner) 
diagnosed hypertension, she only took one blood pressure 
reading at each examination, which is not sufficient evidence 
on which to base a diagnosis of hypertension.  Further, in 
order to meet the diagnosis of hypertension under VA 
regulations, the diastolic blood pressure reading must be 
predominantly 90mm. or greater, which is not the case for 
these readings.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
note(1), noting that the rating criteria requires that 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  

In summary, the December 2006 letter noting that the Veteran 
was being treated for diabetic related diseases including 
hypertension and CAD is not supported by any of the medical 
evidence of record, including medical documents obtained by 
VA from Community Family Physicians-the practice of Dr. A. 
and L.C., N.P., who both claimed to have "extensively" 
treated the Veteran for hypertension and CAD.  The Veteran 
was sent a letter in February 2008, asking that he submit 
treatment records from Community Family Physicians that 
showed treatment for hypertension or CAD, and the letter 
explained to him that VA had obtained records from this 
practice (Dr. A. and L.C., N.P.); however, the record did not 
include diagnoses or treatment for these conditions.  (The 
Veteran failed to submit any additional medical records).  In 
addition to the lack of any medical evidence in the claims 
file which supports Dr. A.'s and L.C. M.D.'s December 2006 
assertion that they had treated the Veteran extensively for 
hypertension and CAD, their December 2006 opinion contained 
no supporting rationale or testing, such as three blood 
pressure readings showing evidence of hypertension, or any 
sort of heart testing confirming coronary artery disease.

The Board finds that Dr. L.'s September 2006 opinion and Dr. 
K.'s June 2009 opinion, both of which found that the Veteran 
did not suffer from hypertension or CAD, are entitled to 
greater probative weight than the December 2006 opinion from 
Community Family Physicians (Dr. A. and L.C., N.P.) which 
noted that they treated the Veteran extensively for diabetes 
related hypertension and CAD.  Dr. K.'s opinion is supported 
by three blood pressure readings and cardiac testing 
conducted at the time of the examination.  A September 2006 
VA examiner arrived at the same conclusion as the June 2009 
examiner, and VA treatment records also do not show diagnoses 
of hypertension or CAD.  Lastly, private medical records 
obtained from St. John's Hospital as well as Community Family 
Physicians, also support the June 2009 examiner's assessment 
that the Veteran does not currently suffer from hypertension 
or CAD.  It is unclear on what medical evidence the December 
2006 letter is based; however it was unsupported by any 
medical testing, and the medical evidence of record 
surrounding the December 2006 time frame does not support a 
diagnosis of CAD or hypertension.  

In summary, the evidence of record does not show that the 
Veteran has hypertension or coronary artery disease based on 
clinical studies.  Without evidence of a current disability 
the analysis ends.  In other words, absent a showing of 
current disability for which benefits are being claimed, 
service connection is not warranted.  The preponderance of 
the evidence is against the claims.


ORDER

Service connection for hypertension is denied.

Service connection for coronary artery disease is denied.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


